Citation Nr: 0417617	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to September 1966.  He died on July [redacted], 1996; the appellant 
is his surviving spouse.

This matter arises from an April 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In May 2003, the Board remanded the case to the RO for 
further action and adjudicative action.  

In July 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran died on July [redacted], 1996, as the result of 
metastatic esophageal cancer that had first been diagnosed a 
year earlier.

3.  Service connection had not been granted for any 
disability during the veteran's lifetime.



4.  Metastatic esophageal cancer was not shown in service or 
to a compensable degree within one year following the 
veteran's discharge from military service.  

5.  The probative and competent evidence of record 
establishes that the disability that caused the veteran's 
death is not linked to his active service eon any basis.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by his active military 
service to include exposure to Agent Orange, nor may such 
cause be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e), 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  




The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  


The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In January 2003 Board and May 2003 RO correspondence, the 
appellant was notified of the impact of the VCAA on her 
appeal.  The Board and the RO notified the appellant of the 
types of evidence required to substantiate her claim, and 
that VA would obtain such records if they are released or 
authorized.  

In this regard, she was advised to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  VA also advised 
the appellant that it would obtain such records if their 
release were authorized.  VA advised her of the types of 
evidence required to substantiate her claim.  

In doing so, VA satisfied the VCAA requirement that VA notify 
the appellant as to which evidence was to be provided by her 
and which would be provided by VA; VA advised that it would 
obtain all evidence identified and forward/or authorized for 
release by the appellant.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate her claim.  

In particular, through the issuance of the April 2001 rating 
decision, the November 2001 statement of the case, and 
statements of the case issued to the appellant in July 2003 
and January 2004, she has been given notice of the 
requirements for service connection for the cause of the 
veteran's death.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  

The evidence includes the complete service medical records.  
The appellant does not contend that there are additional 
medical records that have not been obtained.  The RO has 
obtained all of the treatment reports identified by the 
appellant in support of her claim.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.    


Service Connection for the Cause of the Veteran's Death

For a grant of service connection for the cause of the 
veteran's death, there must be a showing that either the 
fatal disease process was incurred in, or aggravated by, 
active military service or, in the case of metastatic 
esophageal cancer, that it had first become manifest to a 
compensable degree within one year following the veteran's 
discharge from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for a disease 
diagnosed after discharge from military service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, to 
include as the result of Agent Orange exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.303.  

The facts in this case are as follows.  During his lifetime, 
the veteran was not granted service connection for any 
disability.  Service records indicate that the veteran served 
in the Republic of Vietnam during the Vietnam Era; however, 
service medical records are negative for the presence of 
metastatic esophageal cancer during military service or 
during the applicable presumptive period.

The veteran died on July [redacted], 1996, as the result of 
metastatic esophageal cancer.  This initially was diagnosed 
following an abnormal esophagogram in July 1995.  
Adenocarcinoma was diagnosed during the following month.  
Esophageal dilatation performed in August 1995 also reflected 
the presence of Barrett's esophagus.  

In conjunction with the current claim, the veteran's private 
physician indicated that he died of metastatic esophageal 
cancer on July [redacted], 1996, and that because he in all 
likelihood had been exposed to Agent Orange during military 
service, that exposure possibly led to the development of 
metastatic adenocarcinoma at the gastroesophageal junction.  
The physician gave no further justification for his opinion.  

In May 2001, the same physician stated that the veteran's 
metastatic esophageal cancer was as likely as not caused by 
Agent Orange exposure.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In June 2003, a VA clinician reviewed the claims file in 
detail, and concluded that the available evidence indicated 
that the veteran had developed metastatic adenocarcinoma of 
the gastroesophageal junction secondary to Barrett's 
esophagitis.  

The clinician indicated that Barrett's esophagitis has 
various etiologic factors, and that no known epidemiologic 
evidence or any well-designed study supports a causal 
connection between Barrett's esophagitis and herbicide 
exposure in Vietnam.  The clinician indicated that neither 
the claims file nor the available literature supported the 
conclusion that the veteran's death was related to herbicide 
exposure.  

To clarify the record, the RO again requested the opinion of 
a VA clinician in December 2003.  That clinician also 
reviewed the veteran's medical records, noted the history of 
the development of adenocarcinoma of the gastroesophageal 
junction in 1995, noted the veteran's history of Barrett's 
esophagitis, and stated that based on his knowledge and 
experience with this disease process, no studies have shown 
any association between adenocarcinoma of the esophagus, 
gastroesophageal junction or stomach and exposure to 
herbicides such as Agent Orange.  

The physician cited a review on cancers associated with 
herbicide exposure, and noted that this study concluded that 
no association between herbicide exposure and any 
gastrointestinal cancer has been established.  The physician 
concluded that, based upon the currently available 
epidemiologic data, the veteran's adenocarcinoma of the 
gastroesophageal junction did not develop as a result of 
exposure to herbicides.  

The appellant contends that the conflicting medical opinions 
of record warrant that reasonable doubt be resolved in her 
favor, and that service connection be granted for the cause 
of the veteran's death.  However, the Board does not find the 
clinical evidence to be in relative equipoise.  While it is 
conceded by law that the veteran was exposed to Agent Orange 
while in the Republic of Vietnam, the one definitive opinion 
from a private physician in May 2001 regarding a likely 
relationship between the cause of the veteran's death and 
Agent Orange exposure is not supported by any rationale or 
reference to medical treatises or any other reference 
materials.  

In contrast, the December 2003 opinion of a VA physician 
specifically refers to studies undertaken regarding possible 
relationships between gastrointestinal cancers and herbicide 
exposure.  Based upon these studies, as well as all available 
epidemiologic data, the VA physician concluded that the 
veteran's death was not due to herbicide exposure.  

The Board finds the latter opinion to be more persuasive, 
given that it is based upon both the current clinical record 
and broader studies that have been conducted in this specific 
field.  As such, it deserves more weight than the unsupported 
opinion of the appellant's private physician.  

As to the private and later VA above opinions, the CAVC has 
held that medical evidence must be more than speculative.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  
Moreover, the CAVC has held that where a physician has given 
no supporting evidence for his/her conclusion, such is of 
limited probative value.  See Bloom v. West, 12 Vet. App. 185 
(1999).

In view of the foregoing, and given that the disability at 
issue did not arise during service or to a compensable degree 
within one year following the veteran's discharge from 
service, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, as noted 
previously, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



